 


114 HR 132 IH: ObamaCare Repeal Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 132 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2015 
Mr. King of Iowa (for himself, Mr. Barr, Mr. Bilirakis, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Mr. Franks of Arizona, Mr. Gibbs, Mr. Huelskamp, Mr. Massie, Mr. Meadows, Mr. Newhouse, Mr. Olson, Mr. Rothfus, Mr. Schweikert, Mr. Yoho, Mr. Young of Iowa, Mr. Aderholt, Mr. Weber of Texas, and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and the Workforce, the Judiciary, Natural Resources, House Administration, Rules, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010. 
 
 
1.Short titleThis Act may be cited as the ObamaCare Repeal Act.
2.Repeal of the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010
(a)Patient Protection and Affordable Care ActEffective as of the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148), such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
(b)Health Care and Education Reconciliation Act of 2010Effective as of the enactment of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted. 
 
